Lea, J.
(with whom concurred Spofford, J.) The evidence in this case shows that the crates containing the damaged goods were in apparent good *433order (viz: externally) when delivered: that they were stowed in a part of the vessel where damage from leakage was impossible: that the hold was kept free of water, caused by ordinary leakage, by pumping regularly every night: that the stowage was good, and that the vessel shipped no water on the voyage. There was no stress of weather. To use the language of two of the witnesses, the vessel did not ship more than a bucket of water on the voyage ; and lastly, it appears that no other goods except those shipped to plaintiff were delivered in a damaged condition. It is moreover shown that these goods came from the interior of England, that they- were brought to Liverpool in canal boats. !
There is but one circumstance tending to rebut the conclusion that it was physically impossible that these goods could have been damaged on board of the vessel, and that is the probability that they were damaged from dampness caused by salt water, which rotted the exterior packing of the goods. It is well known, however, and it has been judicially recognized as a geographical fact, that the river Mersey is filled with salt water, and that the tide ebbs and flows to a very great height. 2d Rob. 403.
If these goods came down the river Mersey it is more than probable that they were damaged in their transportation to Liverpool. Be this as it may, it appears to me to be a physical impossibility that the four damaged casks shipped to Oa/uehe (all of one marie) should, under the circumstances, have sustained damage from salt water on the voyage, while all the other merchandize of which the cargo consisted, remained uninjured. It appears to me that the burden of proof incident to the acknowledgment in the hill of lading, which is conclusive only as to the external condition of the casks, has been shifted from the shoulders of the carrier to that of the shipper. 12 Howard 280, 647.